Citation Nr: 0931531	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include irritable bowel syndrome (IBS) claimed as secondary 
to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active military service from January 1943 to 
November 1945.  In September 2003, the Board directed the RO 
to respond with a statement of the case (SOC) to the 
Veteran's disagreement with denial of service connection for 
a stomach disorder.  In July 2006, the Board denied the 
claim.  By a decision issued in April 2008, the Court vacated 
the July 2006 Board decision and remanded the claim for 
further proceedings.  The claim was Remanded by the Board in 
December 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In February 2009, the Veteran underwent 
esophagogastroduodenoscopy (EGD).  The report of that 
examination reflects that a biopsy for "clo" testing was 
performed.  No report of "clo" testing is reflected in the 
claims file.  The VA clinical records reflect that, after the 
diagnosis of antral gastritis was assigned, the Veteran was 
educated about "antireflux" precautions.  The examiner who 
conducted VA examination in March 2009 did not discuss the 
significance of "clo" testing or the Veteran's need for 
antireflux precautions.  Additional development and 
clarification of the significance of the diagnosis of antral 
gastritis is required, in view of the 2002 private opinion 
that the Veteran had a "nervous stomach" and 
gastroesophageal reflux disease as a result of or aggravated 
by service-connected posttraumatic stress disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain the results of February 2009 biopsy 
for "clo" testing.  

2.  Obtain VA clinical records from February 
2009 to the present.

3.  Afford the Veteran an opportunity to 
provide or identify any records of non-VA 
clinical treatment of "nervous stomach" or 
GERD from 2002 to the present.

Ask the examiner who conducted the March 2009 
VA examination, or a reviewer with expertise 
in GI disorders to review the report of 
"clo" testing, VA clinical records since 
February 2009, and any other records obtained 
during the course of this Remand.  The 
examiner or reviewer should answer the 
following questions:

Please explain the significance of "clo" 
testing conducted during EGD in February 2009.  
Is "antral gastritis" diagnosed in February 
2009 an acute disorder or a chronic disorder?  
Is antral gastritis diagnosed in February 2009 
still present?  Is antral gastritis a 
manifestation of or associated with "nervous 
stomach" or GERD?  

The March 2009 VA examination report included 
an opinion that it was less that likely that 
antral gastritis diagnosed on EGD in February 
2009 was etiologically related to or secondary 
to the Veteran's service-connected PTSD.  (a) 
If that opinion remains appropriate, please 
provide additional explanation of that 
opinion.  Include discussion of the additional 
evidence associated with the claims file since 
the March 2009 VA examination. (b) If the 
evidence of record, together with the 
additional evidence associated with the claims 
file since the March 2009 VA examination, 
supports a finding that it is at least as 
likely ( 50 percent likelihood, or any greater 
likelihood) that antral gastritis is secondary 
to or aggravated by service-connected PTSD, 
please so state.

4.  When all directed development has been 
conducted and the records associated with the 
claims flies, adjudication should be 
completed.  If such action does not resolve 
the appeal, a supplemental statement of the 
case should be issued to the appellant and his 
representative.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


